Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicants submission of arguments and amendments filed on 5/11/2022 have been considered. Upon further examiner’s amendments of claims and specification as discussed below, the application has been considered to be in condition for allowance. 
After review and further search the decision has been made to make the application in condition for allowance.

Status of the application
3.	Claims 1, 3-8 are pending in this application.
 	Claims 1, 3 have been further amended by examiner’s amendment. 
Claims 1,3-8 have been allowed. 


Examiner’s Amendment
4.	 An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Elizabeth Shipsides, Reg. No. 57,529 on August 10, 2022 (Please see Annexure I e mail approval) in order to consider further the amendment of specification.

In the specification
It was agreed that in PGPUB [0025] and [0042], specification contained “to obtain an Antarctic krill crude enzyme solution”. It will be “to obtain an Antarctic krill crude protein hydrolysate solution”. 
It was agreed that in PGPUB [0026], specification contained “Further papain is enzymatically hydrolyzed”. It will be “Further papain hydrolyzes”.

In claims
Claim 1. (Currently Amended) An antifreeze solution having less volatilization for food preservation consisting of edible alcohol, propylene glycol, glycerol, calcium chloride, sodium chloride, amino acid, Antarctic krill protein hydrolysate with an average molecular weight of 50-100 KDa, surfactant and water; wherein the antifreeze solution has a minimum freezing point of -45°C; an enzymatic hydrolysis with papain hydrolyzes  Antarctic Krill to obtain an Antarctic krill crude protein hydrolysate solution; wherein the solution is sequentially passed through an ultrafiltration membrane with membrane pore molecular weight of 100 KDa and a membrane pore molecular weight of 50 KDa to obtain the protein hydrolysate with an average molecular weight of 50 KDa to 100 KDa: wherein the surfactant is  polysorbate-20; and wherein each component of the antifreeze solution is food grade, and the mass percentage of each component is as follows:

edible alcohol                                                15%-30% 
propylene glycol                                           10%-30% 
glycerol                                                         2%-15% 
calcium chloride                                           1%-10% 
sodium chloride                                            3%-4% 
amino acid                                                   0.1%-0.15% 
Antarctic krill protein hydrolysate                0.01%-0.3% 
Surfactant                                                   0.005%-0.5% 
water						   balance

Claim 3 (Currently amended) The antifreeze solution according to claim 1, wherein the enzymatic hydrolysis condition with the papain enzyme in an amount of 1000 U/g protein is for 3 hours at 40 ° C and pH 6.5.

Claim 4. (Currently Amended) The antifreeze solution according to claim 1, wherein the amino acid selected from the group consisting of glycine, alanine [[,]] and arginine.

Reasons for Allowance
5.	Based on the approval of the proposed Examiner’s amendment in an interview with the Applicants representative on 8/10/2022 and further via e mail approval (Attached, Annexure I), it was decided to consider the application in condition for allowance.
The reasons are discussed below:
No prior art alone, or in combination, and also with further searches made by the examiner, examiner did not find any prior art alone or in combination which can address examiner’s amended independent claim 1 “consisting of” the claimed range amounts of combined claimed components to of the claimed ‘antifreeze solution’ composition. 
Therefore, an agreement has been made to consider the application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      

/DONALD R SPAMER/Primary Examiner, Art Unit 1799